Citation Nr: 0409489	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  94-41 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of an excision of the tip of the left fifth toe, with 
osteotomy, currently rated as 10 percent disabling.

2.  Entitlement to a compensable disability evaluation for 
the residuals of an excision of the tip of the right fifth 
toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran.




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had a period of active service from November 1973 
to November 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from  rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  Development requested by the 
Board in December 1998 has been satisfactorily completed such 
that the matter is now appropriately back before the Board 
for further review.

The issues addressed in this decision specifically pertain to 
the veteran's service-connected bilateral foot disabilities, 
i.e., excision of the tip of the left fifth toe with 
osteotomy and excision of the tip of the right fifth toe.  To 
the extent that the veteran desires to pursue entitlement to 
VA compensation for any other bilateral lower extremity 
disorder(s), he should clarify his intent and the nature of 
the benefit sought such that the RO may take appropriate 
action.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Current residuals of an excision of the tip of the left 
fifth toe, with osteotomy, are manifested by painful calluses 
and lesions causing interference with ambulation, due to 
marked shrinking and deformity of the fifth toe and early 
degenerative (arthritic) changes in the left foot, more 
nearly approximating severe foot impairment. 

3.  Current residuals of an excision of the tip of the right 
fifth toe are manifested by painful calluses and lesions 
causing interference with ambulation, due to marked shrinking 
and deformity of the fifth toe, more nearly approximating 
severe foot impairment. 

4.  The veteran does not manifest any symptomatic scarring, 
distinct neurologic pathology or other impairment productive 
of additional functional loss attributable to either of the 
service-connected foot disabilities now on appeal.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
evaluation, and no more, for the service-connected residuals 
of an excision of the tip of the left fifth toe, with 
osteotomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.71a, Diagnostic 
Code 5284 (2003).
	
2.  The criteria for the assignment of a 30 percent 
evaluation, and no more, for the service-connected residuals 
of an excision of the tip of the right fifth toe have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Procedural Considerations

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Court also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra: (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Id. at 422.  The Board observes that VA's Office of 
General Counsel has determined that the fourth element of the 
notice requirement as proposed in Pelegrini is dictum and not 
binding on VA.  That is, General Counsel has opined that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) do not 
require VA to send additional notice in order to request that 
a claimant provide any evidence in his possession pertaining 
to the claim, and do not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-04 (February 24, 
2004).  This opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003). 

In a letter dated in July 2003, the RO informed the veteran 
of its expanded duties to notify and assist, explained that 
it was developing his claims pursuant to the latter duty, 
requested the veteran to submit any pertinent evidence he had 
to support his claims, including medical evidence 
demonstrating an increase in the severity of his 
symptomatology, and indicated that it would assist the 
veteran in obtaining and developing this evidence, provided 
that he identified the source or sources of the evidence.  
The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining such evidence, 
including medical records, employment records, and records 
from federal agencies, but that ultimately, it was the 
veteran's responsibility to ensure the RO's receipt of all 
pertinent information.  The RO requested the veteran to 
identify all outstanding evidence that needed to be secured, 
or to obtain the evidence on his own initiative and send it 
to the RO.  The RO indicated that it would provide the 
veteran a medical examination or secure a medical opinion if 
it thought that such an examination or opinion was necessary 
to make a decision in the case, and then advised that it was 
in the process of scheduling a new VA medical examination on 
the veteran's behalf.  

The RO initially considered the veteran's claims in rating 
decisions dated in March 1993, April 1993, December 1993 and 
August 1996.  Because the July 2003 VCAA notice in this case 
was not provided to the veteran prior to the initial RO 
determination, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  

In this case, however, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Court's decision in Pelegrini is incorrect 
as it applies to cases where the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below. 

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C.A. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini at 
422.  Similarly, a claimant is not compelled under 38 
U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the veteran was not sent prior to 
the first AOJ adjudication of the claim, the content of the 
notice later received by the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as is further discussed herein below.   

The July 2003 notice informed the veteran of the evidence and 
information needed to support his claims.  It also indicated 
that VA would assist the veteran in obtaining all outstanding 
evidence, but that in the meantime, the veteran should submit 
any pertinent evidence he had to support his claims.  See 
Pelegrini, 17 Vet. App. at 422.  In the July 2003 notice, the 
RO referred to the evidence particularly identified by the 
Board in its December 1998 remand of this matter as most 
helpful to affording the veteran an increased evaluation for 
his disabilities.  Accordingly, the RO notified the veteran 
that evidence of his functional limitations as caused by his 
disabilities, including aggravating factors such as movement 
or activity, the effectiveness of any pain medication or 
other treatment for pain relief, functional restrictions from 
pain on motion, and the effect of his disabilities on daily 
activity would be information useful to a proper evaluation 
of his claims.  The veteran was therefore also advised that 
evidence of weakened movement, including weakened movement 
against varying resistance, excess fatigability with use, 
incoordination, painful motion and pain with use in the 
joints of the feet, as well as the status of his disability 
during flare-up periods, as affecting limitation of motion or 
function of his foot joints, would be helpful information for 
his claims.  The RO further advised the veteran in the July 
2003 notice that he would be scheduled for VA examination in 
order to assist him in obtaining this kind of evidence.   

Furthermore, in the prior RO determinations of record, the 
veteran was advised that the private and VA treatment reports 
then of record in support of his claims did not reveal 
evidence of relevant symptomatology so as to warrant an 
increased rating for his disabilities.  Notably, in the 
August 1996 rating decision and supplemental statement of the 
case, the veteran was advised that a higher evaluation of 20 
percent was not warranted for his left foot disability 
because there was no evidence of at least moderately severe 
symptomatology.  For his right foot, he was advised that a 
higher 10 percent (compensable) evaluation was not warranted 
because there was no evidence of at least moderate 
symptomatology.

Moreover, after the July 2003 notice was provided, in a 
supplemental statement of the case issued in January 2004, 
the RO again informed the veteran of the information and 
evidence needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103.  Further, in the October 2003 
supplemental statement of the case, the RO also informed the 
veteran of the reasons for which his claims had been denied, 
the evidence it had considered in denying those claims, and 
the evidence the veteran still needed to submit to 
substantiate his claims.  

Finally, in a written statement submitted in January 2004, in 
response to the issuance of the January 2004 supplemental 
statement of the case, the veteran advised that he wished to 
waive the 60-day period for the submission of additional 
evidence and have his case considered immediately by the 
Board.  Thereafter, in a February 2004 letter, the RO advised 
the veteran of his rights to submit additional evidence 
directly to the Board, if he so desired.  

Accordingly, the Board finds that under all applicable 
requirements of the VCAA, the veteran received appropriate 
notice with respect to the claims now on appeal.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In particular, VA sought 
to obtain all private and VA treatment records referenced by 
the veteran, as noted by several letters contained in the 
claims file.  Additionally, VA has conducted necessary 
medical inquiry in an effort to substantiate the claims.  
38 U.S.C.A. § 5103A (d).  To that end, the veteran has now 
been afforded three new VA medical examinations (orthopedic 
and neurological), the latest occurring in September 2003, 
which resulted in medical evidence that will now permit the 
Board herein to award the veteran highly favorable increases 
of the disability ratings assigned to his feet.  The Board 
also observes that the veteran was afforded an opportunity to 
provide testimony in support of his claims, and so he 
participated in a local hearing held at the RO in October 
1997.  The hearing transcript is now associated with the 
record.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  Under 
the facts of this case, then, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.  

Factual Background

The record reflects that during service, the veteran 
presented for treatment of corns and calluses of both feet, 
especially with respect to his fifth toes, but also on the 
sole of his left foot.  He complained that that pain from 
these problems caused him to walk crooked.  The veteran was 
advised that foot surgery would help alleviate his problems.  
Accordingly, in June 1977, while in service, the veteran 
underwent a syndactylization procedure to separate the fourth 
and fifth toes of each foot.  He also underwent a partial 
proximal phalangectomy, for the removal of the tips of each 
fifth toe.  

Shortly after service, the veteran filed for service 
connection for both foot disorders.  A January 1978 VA 
examination report noted a normal gait, non-sensitive scars 
between each fourth and fifth toe, full toe range of motion, 
a surgical shortening of the fifth toes, and bilateral 
callosities at each forefoot.  In February 1978, he was 
assigned a noncompensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299, for an excision of the tips of the 
fifth toe of each foot, effective November 19, 1977.  The 
veteran later filed for an increased rating of these 
disabilities, and in May 1958, he was awarded increased 
ratings of 10 percent for each foot, effective from October 
17, 1984.  

At a January 1985 VA examination, the veteran was observed as 
walking with a slight limp, favoring his left foot.  He 
complained of swollen and painful feet.  Corns were 
documented at his fourth toe joints, and the fourth toes were 
noted to be slightly hammer-toed.  There were calluses on the 
plantar aspect of both feet.  A January 1985 x-ray report 
noted a bilateral flattening of the plantar arch and superior 
aspect of the talus, and localized erosion of four to five 
millimeters at the head of the fifth metatarsal joint.  The 
listed diagnosis was pes planus deformity.  

VA treatment records then show that because of continued left 
foot problems, the veteran underwent another surgery at a VA 
Medical Center in April 1987.  The procedure was a transverse 
osteotomy of the left fifth metatarsal, also known as a 
Tailor's bunionectomy.  In August 1987, the veteran was 
awarded a temporary 100 percent rating for his left foot 
disability from April 28, 1987, to May 31, 1987, and then a 
continued 10 percent rating under Diagnostic Codes 5299-5284 
(for other foot disability) from June 1, 1987.  The right 
foot disability was noncompensably evaluated from November 
19, 1977. 

The veteran filed the pending claim for increased evaluations 
of both service-connected foot disabilities in February 1993.  
He reported that he was a regular visitor to the outpatient 
clinic at the VA Medical Center in Miami, Florida, for 
treatment of his feet.  He also stated that in light of his 
foot problems, he was unable to perform his job as a 
Correctional Counselor to the best of his ability, where he 
is required to be on his feet during the majority of his 
shift, but has trouble standing for long periods because of 
pain.  He also noted that he is sometimes required to run, 
and although he is still able to function in his job, after 
having to run, he has back problems.  He stated that in the 
past 10 years, he should have 1,040 hours (130 days) of sick 
time accrued, but that he only has 200 hours (25 days) 
remaining, in light of sick time he has had to take because 
of his back and foot problems.  He noted that he used over 
100 hours of sick time in the last year.  He also reported 
that back, leg and foot problems substantially interfered 
with his performance of daily activities, because of limited 
mobility.

In support of his claim, the veteran supplied some private 
medical records.  Reports from P. Saul, D.C., dated from June 
1990 to October 1990, mainly concerned back treatment, but 
also recorded ambulation with an abnormal gait.  A September 
1990 neurological report from J. Munoz, M.D., concerned 
evaluation of the neck and back.  Reports from physicians at 
Neuro-Medic, Inc., dated from May 1990 to August 1990 
pertained to diagnostic testing results for the back.

Reports from N. Rohan, M.D., dated from July 1991 to 
September 1991, again addressed the veteran's low back, and 
referred to a May 1990 motor vehicle accident.  An October 
1991 report from G. Lustgarten, M.D., F.A.C.S., records the 
circumstances of this accident, and lists findings concerning 
the back and neck.  Dr. Lustgarten also observed that the 
veteran was able to heel and toe walk well.

The veteran's most current VA treatment records, dated from 
approximately September 1987 to February 1996, reveal that he 
regularly reported with complaints of bilateral foot pain.  
At these visits, he underwent debridement of bilateral 
calluses.  Hyperkeratotic lesions were also documented.  He 
received pain medication to alleviate his symptoms, and was 
also prescribed shoe inserts on several occasions.  A July 
1995 x-ray report revealed bilateral pes planus, hallux 
valgus on the left side, and mild degenerative changes in the 
left first metatarsal.

The record also includes statements from the veteran's spouse 
and former spouse, received in July 1997.  The former spouse 
reported that during her 13-year marriage to the veteran, he 
was constantly taking pain medication for pain in his lower 
extremities.  She also noted that he had had many problems 
with his back.  The veteran's spouse stated that during the 
six years of her marriage, the veteran has constantly taken 
medication for pains in his lower extremities, including his 
back, legs, knees, ankles and feet.  She revealed that when 
the veteran walks without shoes, he tiptoes on his left foot.  
She noted that the veteran says that his knees feel weak, and 
that his balance is poor. 

The veteran also submitted statements in July 1997.  He noted 
that he had to quit a part-time job because of his health.  
He reported that he had joint stiffness, and problems with 
his ankle and knee.  He also noted the problem with his gait, 
favoring the left side and causing balance problems because 
of the excision sites.  He reported that he had permanent 
calluses on his left foot.  He averred that he could not 
stand for any length of time, had problems wearing shoes, and 
that his calluses impaired his ability to walk.  

At his October 1997 hearing, the veteran testified that he 
works full-time as a Correctional Counselor.  He reported 
that he sometimes uses his prescribed shoe inserts for 
relief, depending on the type of shoes he is wearing.  He 
noted that he currently tends to self-treat and self-medicate 
for his feet, because it is very difficult to obtain a VA 
appointment for that purpose.  He reported using a cane to 
assist in ambulation, and noted that he had problems 
performing his job, because he cannot run as required during 
periods of emergency response.  He stated that he has had to 
use a lot of sick leave at work in light of his medical 
problems.  He noted that the condition of his left foot is 
far worse than his right.   

The veteran was afforded a VA orthopedic examination in March 
1999.  The examiner noted the history of the veteran's foot 
disabilities, and observed that at the present time, the 
veteran had pain in both feet, caused by painful calluses, 
and noted that this has resulted in a change in his 
ambulation in order to protect his feet from the pain when he 
steps down on the calluses.  Clinical examination findings 
showed a marked shrinking and deformity of both fifth toes, 
the left worse than the right.  The examiner commented that 
the fifth toes were basically nonfunctioning.  The veteran 
was unable to stand barefoot, but was able to heel stand.  
There were large tender calluses noted at the second 
metatarsal heads, less so at the fifth metatarsal heads, and 
on the instep medial aspect of each foot.  The examiner 
opined that the instep calluses were secondary to pronation 
of the feet while walking in order to take pressure off of 
the painful calluses.  The examiner further observed that the 
veteran also walks on the outside of his foot, which causes 
the calluses along the fifth metatarsals.  The examiner 
concluded that the veteran was severely disabled from his 
foot condition, but noted that he would be afforded a marked 
amount of relief by the prescription of metatarsal bars for 
his shoes.  The recorded diagnosis was severe metatarsalgia 
with callous formation.

The veteran was also given a VA neurological evaluation in 
March 1999.  Clinical examination revealed some distortion of 
the left foot, with some arthritic-like changes in the three 
small digits, more lateral.  There was some hyperesthesia 
(increased sensitivity) noted in the left foot dorsum, but no 
observed sensory loss.  The examiner noted that the veteran's 
gait was antalgic, and that he had difficulty walking on the 
inside of his left foot.  The examiner opined that the 
veteran had no prominent neurological process, and that there 
was no evidence of significant neuropathy, radiculopathy or 
other process regarding the lower extremities.  He concluded 
that the veteran's pain and other symptoms appear to be 
local, oloferic and orthopedic in nature, with no 
neurological involvement.

The veteran was then provided with another VA orthopedic 
examination in September 2003.  The examiner noted that the 
veteran presented antalgic, using a cane for ambulation on 
the left side.  He also recorded the history of the veteran's 
foot disabilities.  The examiner observed that the veteran 
was not wearing shoe inserts, and the veteran responded that 
he had tried them before, but that they were too hard, and 
that they did not help him.  The veteran reported that his 
left foot was interfering with his ability to run at work 
during emergency responses.  He also complained of pain after 
prolonged walking or standing.  The examiner recorded that in 
addition to the foot problems, the veteran was also 
experiencing left ankle and left knee symptoms, as well as 
back problems.  After clinical evaluation, the examiner's 
findings and diagnoses included: several healed surgical 
scars bilaterally; hallux valgus deformity on the left foot; 
hyperkeratotic lesions on the left foot; intractable plantar 
keratosis lesions bilaterally; and hammertoe deformity on the 
left foot.  The examiner also diagnosed transfer 
metatarsalgia on the left foot, secondary to prior surgical 
intervention.  The examiner concluded by opining that there 
was no weakness, fatigue, or incoordination during repetitive 
motion, and that the veteran was able to perform activities 
of daily living.  

A September 2003 VA x-ray report for the left foot documented 
hallux valgus deformity, mild degenerative changes at the 
first metatarsophalangeal joint and at the third, fourth and 
fifth interphalangeal joints, and a small calcaneal spur. 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003).

Foot injuries are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2003), which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe, and a 30 percent evaluation is warranted 
if the disability is severe.  A note to this code provides 
that if it is determined that there is actual loss of use of 
the foot, then a rating of 40 percent is for assignment.

The terms "mild," "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. §§ 4.2, 4.6 (2003).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2003).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2003); see also DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).

Analysis

The veteran is currently in receipt of a 10 percent rating 
(representative of moderate impairment) under Diagnostic Code 
5284 for the residuals of an excision of the tip of his left 
fifth toe, with osteotomy.  He has a noncompensable 
evaluation (for less than moderate impairment) under 
Diagnostic Code 5284 for the residuals of an excision of the 
tip of his right fifth toe.  He argues that he experiences 
bilateral foot pain that greatly interferes with his work and 
daily activities, especially regarding ambulation, affecting 
his ability to run, as well as to stand or walk for any 
length of time.  As discussed below, and affording the 
veteran the benefit of the doubt, the medical evidence 
demonstrates that the impairment resulting from these two 
disabilities more nearly approximates a level of severe.

The medical evidence of record reveals that the veteran has 
suffered from a chronic problem of bilateral foot calluses 
and some bone deformity since service.  This problem causes 
him to suffer severe pain, and has greatly affected his 
ability to ambulate properly.  The Board finds that the 
competent medical evidence of record, most notably entries 
documenting the veteran's ongoing VA treatment for calluses, 
as well as the findings of the March 1999 examiner (recording 
marked shrinking and deformity of both fifth toes, and 
opining that the veteran is severely disabled from his 
bilateral foot disability), suggests that an increase in the 
assigned ratings for foot disability is warranted at this 
time.  

The Board acknowledges, however, the March 1999 orthopedic 
examiner's comment that the veteran's condition would be 
greatly (markedly) improved by the use of metatarsal bars in 
his shoes, along with evidence in the file suggesting that 
the veteran has declined to use such recommended bars.  The 
Board also recognizes that the findings of the September 2003 
VA orthopedic examiner suggest some improvement in the 
veteran's condition as compared to prior medical evaluations.  
The Board further notes that the veteran manifests other foot 
pathology and other diagnosed lower extremity disorders that 
have not been service-connected or clearly related to or 
dissociated from service-connected bilateral foot disability.  

Despite the above, the record is consistent in showing that 
the veteran's various foot problems are consistently shown to 
result in one main symptom:  chronic foot pain that affects 
his work and home life.  The September 2003 examination 
report, although appearing to show some improvement in the 
veteran's foot disabilities, continued to note that the 
veteran was antalgic and using a cane, that his feet caused 
him pain, and that he manifested lesions on his feet.  

In light of all of the above and of the documentation of 
record, the Board finds that the medical evidence, and 
credible statements of record from the veteran and his 
family, show a disability picture than more nearly 
approximates the assignment of a 30 percent rating for each 
foot under Diagnostic Code 5284, based on acknowledgment of 
severe foot impairment affecting the veteran on a daily basis 
and in aspects of both his social and occupational 
activities.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 
4.7; see also Voerth v. West, 13 Vet. App. 117 (1999) 
(temporal considerations may be considered in determining the 
severity of a disability because they impact the functional 
impairment of the body).  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the 
veteran's request for increased evaluations for his service-
connected bilateral foot disabilities, and in recognition of 
the aforementioned guiding principles and with the 
application of the benefit of the doubt rule, the Board finds 
that his claims should prevail to the extent of assignment of 
a 30 percent evaluation for each foot.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board does not, however, find that the problems in either 
of the veteran's feet equate to loss of use of a foot, so as 
to award the highest available rating under Diagnostic Code 
5284.  First, the Board observes that the record indicates 
that the veteran's major problem clearly concerns his left 
foot, which has required an additional surgery after his in-
service surgery, and is the foot he most protects while 
ambulating.  Although the veteran has had to use some sick 
leave at work because of his left foot (and other) problems, 
the record reveals that he is able to maintain his full-time 
position, and is able to participate enough in the physical 
activities required by his position.  The Board emphasizes 
that the veteran himself has identified his employment as 
requiring physical activities such as running.  He has not 
reported, however, that while at this job or at home, he has 
suffered from a complete inability to use his left foot, as 
might be evidenced by a record of falls, or of an almost 
complete inability to ambulate.  Further, the veteran is 
still able to wear his shoes, and the medical evidence 
suggests he would likely be afforded some relief if he would 
wear his inserts.  The Board therefore finds that the veteran 
would not be better served by amputation of the left foot as 
he has substantial remaining foot function (especially as 
noted by the September 2003 orthopedic examiner).  The right 
foot is shown to cause even less impairment, as reflected in 
the veteran's own report of left greater than right problems, 
the need for further left foot surgery but not further right 
foot surgery, and the nature of the clinical notations 
regarding the left versus the right foot.  There is also no 
indication that the veteran is unable to use his right foot 
or that such use results in falls or other impairment such 
that he would be equally well off with amputation and use of 
a prosthetic.  Therefore, a higher 40 percent rating for 
either service-connected foot disability is not warranted at 
this time.  38 C.F.R. §§ 4.7, 4.63 (2003). 

The Board has also evaluated whether there are any other 
manifestations of the veteran's current service-connected 
bilateral foot disabilities that would warrant the assignment 
of a higher or an additional, separate disability evaluation 
under the Rating Schedule.  In doing so, the Board recognizes 
that the assignment of separate ratings is dependent on a 
finding that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Esteban v. Brown, 6 
Vet. App. 259 (1994).

First, the Board again recognizes that the veteran has other 
foot pathology that has not been specifically related to 
service, or to his currently service-connected bilateral foot 
disabilities, such as bilateral pes planus, and hallux valgus 
in relation to the left foot.  Notably, however, the 
currently assigned ratings encompass consideration of pain 
affecting the veteran's entire foot and are in excess of 
ratings shown under several alternate diagnostic codes, such 
as for arthritis or hallux valgus.  Diagnostic Code 5276 
(2003) does provide for a maximum 50 percent for evaluation 
of bilateral pes planus not improved by orthopedic shoes or 
appliances.  This is also the highest percentage rating 
listed in the Rating Schedule to address foot disorders.  
Here, not only is the veteran not service-connected for pes 
planus at this time, but, as noted earlier, the March 1999 VA 
orthopedic examiner specifically opined that the veteran 
would have marked bilateral improvement with the use of 
metatarsal bars in his shoes and again in 2003 the veteran's 
nonuse of orthopedic inserts was discussed.  The record 
reflects that although he does not regularly use them, the 
veteran has been prescribed shoe inserts on several occasions 
in contemplation of achieving an improvement in foot 
symptoms.  Thus it appears that even if the Board considered 
Diagnostic Code 5276 applicable, it would not result in 
assignment of a higher evaluation in this case.  

Second, the Board does not dispute that the veteran has 
multiple surgical scars on both feet.  These scars, however, 
have been repeatedly noted as healed and nontender, i.e., 
asymptomatic, and the Rating Schedule does not afford 
evaluations for asymptomatic scars.  38 C.F.R. § 4.118 
(2003).  A substantial portion of the veteran's bilateral 
foot disability is attributable to the pain he suffers as the 
result of chronic bilateral calluses and lesions, the cause 
of both severe pain and an antalgic gait.  This pain, 
however, has already been directly compensated in relation to 
the 30 percent ratings now assigned to each foot under 
Diagnostic Code 5284.  To assign any additional separate 
rating under the Rating Schedule's codes for evaluating 
disabilities of the skin, then, would constitute 
impermissible pyramiding under VA law.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, a 
separate rating based on consideration of diagnostic codes 
pertinent to the skin is not warranted for either foot.

Third, the Board will review the possibility of any separate 
neurologic involvement, especially in light of the fact that 
the veteran has had a portion of both fifth toes completely 
removed.  The medical evidence, however, and most notably the 
results of the March 1999 VA neurological evaluation, 
documents no distinct neurological impairment residual to the 
veteran's service-connected bilateral foot disabilities.  In 
sum, the presence of actual nerve damage or neurologic 
involvement has been ruled out at this time.  Because there 
is no record of actual distinct neurological impairment in 
this case, a separate rating for neurologic involvement is 
also not in order.  Id. 

Lastly, the Board has considered whether this matter should 
be referred to the Director of the Compensation and Pension 
Services for extraschedular consideration.  An extraschedular 
disability rating is warranted if a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2003).

The veteran has indicated that his bilateral foot pain 
interferes with his employment, particularly as he is 
required participate in emergency response measures which  
require him to run in his position as a correctional 
counselor.  He has averred that he has had to miss work as a 
result of his bilateral foot disabilities, but it is also 
noted that the veteran suffers from a well-documented, 
nonservice-connected back disorder, as well as other 
nonservice-connected bilateral ankle and leg problems, which 
all appear to contribute to his need to take sick leave from 
his full-time position.  The veteran has, in any case, been 
able to continue in this line of work.  The evidence of 
record does not reveal that the veteran has required recent 
hospitalization for his foot disabilities; in fact, he has 
indicated that he is able to self-treat his problem.  
Moreover, the Board finds that the manifestations of the 
veteran's foot disabilities are not unusual, rather, they are 
the sort of symptoms identified in the Rating Schedule.  
Finally, the Board emphasizes that 38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Rating Schedule and provided for in the 30 percent 
schedular evaluations currently assigned to the veteran's 
foot disabilities.  What the veteran has not shown in this 
case is that his foot disabilities, in and of themselves, 
result in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, referral 
for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted 
in this case.




ORDER

Entitlement to an increased evaluation of 30 percent, and no 
more, for the service-connected residuals of an excision of 
the tip of the left fifth toe, with osteotomy, is granted.

Entitlement to an increased evaluation of 30 percent, and no 
more, for the service-connected residuals of an excision of 
the tip of the right fifth toe is granted.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



